Case 1:20-cv-11358-LTS Document 3-18 Filed 07/20/20 Page 1 of 3




            EXHIBIT 18
7/20/2020                                Customers, Employees
                         Case 1:20-cv-11358-LTS       DocumentBoycott Cambridge
                                                                       3-18 Whole
                                                                                FiledFoods Over BLM Mask
                                                                                      07/20/20       PageBan 2 of 3




                                                                                                                                 AdChoices




Customers, Employees Boycott Cambridge Whole Foods
Over BLM Mask Ban
            Syndicated Local – CBS Boston 7/12/2020                                                                                              


CAMBRIDGE (CBS) – Customers and employees could be seen boycotting side by side outside of the
Cambridge Whole Foods. “We’ve been told to take our mask off or leave without pay,” said Whole Foods
employee Savannah Kinver.

This is Day 18 of some employees walking off the job after being reprimanded for wearing their Black Lives
Matter face masks.

Yaxeny Colon said she was told to go home early by management.
                                                                                                                                                        
                                       “A lot of us are on our final warning.”

                                       Cambridge Whole Foods employees walk off the job
                                       after being told they can’t wear BLM face masks.
                                       They’re asking shoppers to boycott WF/Amazon,
                                       hoping that hurting their $$$ will lead to change.
                                       #WBZ pic.twitter.com/ayIcmbZjHZ

                                       — Tiffany Chan (@TiffanyChanWBZ) July 11, 2020


“I think they should let us support any movement that supports human rights and equal rights,” said Colon.

    Even the most loyal of shoppers told WBZ-TV they’re changing their minds about the company –
standing in solidarity with employees.

“I feel completely uncomfortable giving them any of my dollars, so we’ve stopped shopping here,” said
Cambridge resident Vivha Pingle.

A Whole
© 2020      Foods spokesperson send CBS News this statement:
       Microsoft                                                                                                       Privacy & Cookies      Terms of use   
https://www.msn.com/en-us/news/us/customers-employees-boycott-cambridge-whole-foods-over-blm-mask-ban/ar-BB16CL3V?ocid=uxcntrlbingtab                        1/2
7/20/2020                          Customers, Employees
                 Case 1:20-cv-11358-LTS         DocumentBoycott Cambridge
                                                                 3-18 Whole
                                                                          FiledFoods Over BLM Mask
                                                                                07/20/20       PageBan 3 of 3

“In order to operate in a customer-focused environment, all Team Members must comply with our
longstanding company dress code, which prohibits clothing with visible slogans, messages, logos or
advertising that are not company-related. Team Members with face masks that do not comply with dress
code are always offered new face masks. Team Members are unable to work until they comply with dress
code.”

But one employee disagrees.

Savannah Kinver said, “We wear gay pride pins. We wear Red Sox masks. We wear Bruins masks… we’re
encouraged to!”

“I can’t understand why they’re not changing this policy because it’s so small,” added Pingle.

Even though some employees are on the verge of being fired, they told WBZ-TV they’ll keep walking out
and speaking out until changes are made.

     TOPICS FOR YOU




   Here’s how to start saving for the unexpected                              Guests That Infuriated David Letterman                                 
      Ad    Wells Fargo                                                         Ad   Trend Chaser




© 2020 Microsoft                                                                                                       Privacy & Cookies   Terms of use   
https://www.msn.com/en-us/news/us/customers-employees-boycott-cambridge-whole-foods-over-blm-mask-ban/ar-BB16CL3V?ocid=uxcntrlbingtab                     2/2
